Case 1:20-cv-22227-KMW Document 29 Entered on FLSD Docket 10/27/2020 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-22227-CIV-WILLIAMS

  JAMES STORM,

        Plaintiff,

  v.

  CARNIVAL CORP., et al.,

       Defendants.
  _____________________________________/

                                          ORDER

        THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’s

  Report and Recommendation (DE 27) on Defendant Carnival Corporation’s Motion to

  Dismiss (DE 16). Defendant filed no objections to the Report.

        Upon an independent review of the Report, the record, and applicable case law,

  it is ORDERED AND ADJUDGED as follows:

        1. The Report (DE 27) is AFFIRMED AND ADOPTED.

        2. Defendant Carnival Corporation’s Motion to Dismiss (DE 16) is DENIED.

        3. Defendant Carnival Corporation shall file an answer to the Amended

            Complaint within 14 days of the date of this Order.

  DONE AND ORDERED in Chambers in Miami, Florida, this 27th day of October, 2020.
